internal_revenue_service number release date index number 2056a -------------------------- -------------------------------- --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------------ telephone number ---------------------- refer reply to cc psi plr-113548-18 date date re ----------------------------------------------------------------------- legend decedent spouse trust date date cpa -------------------------- ------------------------------------------------------ ----------------------------------------------------------------------------------------------- -------------------------- ------------------ --------------------------------------------- dear ---------------------- this letter responds to your personal representative’s letter of date requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to file the notice and certification required under sec_20_2056a-10 of the estate_tax regulations that spouse has become a united_states citizen the facts and representations submitted are as follows on date decedent died survived by spouse spouse spouse was not a citizen_of_the_united_states at that time on schedule m of decedent’s form_706 the estate claimed a marital_deduction for property passing to a qualified_domestic_trust qdot trust on date spouse became a united_states citizen spouse has continuously resided in the united_states from date spouse was not aware of the notice and certification requirements under sec_20_2056a-10 and was not advised by her cpa spouse is requesting an extension of time under sec_301_9100-3 to file the notice and certification required under sec_20_2056a-10 law and analysis plr-113548-18 sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides that if the surviving_spouse is not a citizen_of_the_united_states the martial deduction is not allowed under sec_2056 unless the property passes to the surviving_spouse in a qualified_domestic_trust under sec_2056a a qualified_domestic_trust is any trust in which the trust instrument must require that at least one trustee of the trust be an individual citizen_of_the_united_states or domestic_corporation and that no distribution other than a distribution of income may be made from the trust unless a trustee who is an individual citizen_of_the_united_states or a domestic_corporation has the right to withhold from the distribution the additional estate_tax imposed by sec_2056a on the distribution the trust must meet the requirements that are prescribed under treasury regulations to ensure the collection of the tax imposed by sec_2056a and the executor must make the election prescribed by sec_2056a to treat the trust as qdot under sec_2056a and sec_20_2056a-3 of the estate_tax regulations the election to treat a_trust as a qdot must be made on the last federal estate_tax_return filed before the due_date including extensions of time to file actually granted or if a timely return is not filed on the first federal estate_tax_return filed after the due_date the election once made is irrevocable no election may be made if the return is filed more than one year after the due_date of the return under sec_2056a an estate_tax is imposed on any distribution of principal from the qualified_domestic_trust other than on account of hardship before the date of death of the surviving_spouse in addition under sec_2056a an estate_tax is imposed on the value of the property remaining in a qualified_domestic_trust on the date of the death of the surviving_spouse under sec_2056a and sec_20_2056a-10 and a qdot is no longer subject_to the estate_tax imposed under sec_2056a if the surviving_spouse becomes a citizen_of_the_united_states and the spouse was a resident_of_the_united_states at all times after the death of the decedent and before becoming a united_states citizen and the u s trustee of the qualified_domestic_trust notifies the internal_revenue_service and certifies in writing that the surviving_spouse has become a united_states citizen notice is to be made by filing a final form 706-qdt on or before april 15th of the calendar_year following the year that the surviving_spouse becomes a citizen unless an extension of time of up to months for filing is granted under sec_6081 plr-113548-18 sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute the time for filing the notice required under sec_20_2056a-10 is not expressly prescribed by statute accordingly co-trustees may seek an extension of time to file the required notice and certification with the internal_revenue_service that spouse has become a united_states citizen requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore the co-trustees are granted an extension of time of days from the date of this letter to file with the internal_revenue_service the required notice and certification that spouse has become a citizen_of_the_united_states the required notice and certification should be made on a form 706-qdt the form 706-qdt should be filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the form qdt a copy is enclosed for this purpose in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-113548-18 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely associate chief_counsel passthroughs and special industries melissa liquerman by _____________________________ melissa liquerman chief branch office of associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
